          Case 1:20-cv-01173-PB Document 15 Filed 01/24/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE
________________________
                            )
Amy St. Pierre,             )
                            )
               Plaintiff    )
                            )
               v.           )                     Civil No. 1:20-cv-01173-PB
                            )
Stephen J. Griffin,         )
                            )
               Defendant.   )
________________________)


PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S
  REPLY IN SUPPORT OF HER MOTION TO DISQUALIFY DEFENSE COUNSEL


       Pro se Plaintiff, Amy St. Pierre, respectfully submits this Opposition to Defendant

Stephen J. Griffin’s Motion to strike Plaintiff’s “Reply in Support of Plaintiff’s Motion to

Disqualify Defense Counsel” and the materials attached thereto (ECF Nos. 11 through 11-6).

                                     Introduction and Background

       On December 30, 2020, Mrs. St. Pierre filed a motion to disqualify Griffin’s counsel of

record, Phillip Rakhunov and Pollack Solomon Duffy LLP, citing unethical conduct and conflict

of interest (ECF No. 7). On January 11, 2021, Griffin opposed Plaintiff’s motion (ECF No. 10).

On January 17, 2021, Mrs. St. Pierre filed a Reply only to address the errors, misinformation,

and false, malicious, impertinent character assassination of her husband, a non-party. (ECF No.

11). On January 22, 2021, Griffin filed a Motion to Strike Plaintiff’s Reply (ECF No. 14).

       Plaintiff’s Reply should not be stricken from the record because it refutes factual and

legal arguments raised in Griffin’s Opposition, while quoting and attaching the same documents

that he references but falsely summarizes.

                                                 1
           Case 1:20-cv-01173-PB Document 15 Filed 01/24/21 Page 2 of 4




                                             Argument
I.     Although Plaintiff St. Pierre’s Reply did not obtain Leave of Court per Local Rule

7.1(e)(2), she asks that this Court permit the filing to refute many of the Defendant’s statements

in his Opposition. She also asks that the Court extend the 2600 word reply limit per Federal Rule

27(d)(2)(C) (and 5 pages per Local Rule) to properly address Griffin’s 120 lines of incorrect

statements and character assassination of Mrs. St. Pierre’s husband. Defendant cites Zibolis-

Sekella v. Ruehrwein, No. 12-CV-228-JD, 2013 WL 4042423, at *1 (D.N.H. Aug. 8, 2013),

striking plaintiff’s reply brief on a non-dispositive motion where plaintiff did not move for leave

to file a reply; however, Griffin did not include the last part of that court order which granted the

motion to strike also because the plaintiff “did not file a response to the defendants' motion to

strike”, which is not the case here. Further, the Order ultimately granted plaintiff’s Motion.

II.    Plaintiff St. Pierre’s Reply did not introduce new arguments or new evidence. Defendant

cites M & D Cycles, Inc. v. Am. Honda Motor Co., 208 F. Supp. 2d 115, 122 (D.N.H. 2002);

L.R. 7.1(e)(1) (restricting reply “to rebuttal of factual and legal arguments raised in the

objection”), which is exactly what Mrs. St. Pierre did in her Reply: rebutted facts and legal

arguments raised in the objection. Her Reply only addresses the false statements and malicious,

impertinent, personal attacks on Mrs. St. Pierre’s husband.

       Reply Exhibits B-E are public court records referenced in the Complaint and other

papers, but not attached at that time because filing a pro se Complaint in NH state court only

allowed short answers to the questions and an “Other” attachment. Therefore, Mrs. St. Pierre

used hyperlinks for those court documents in the Complaint filed in NH Superior Court.

However, because Griffin referenced some of these Court Orders throughout his Opposition, and




                                                  2
          Case 1:20-cv-01173-PB Document 15 Filed 01/24/21 Page 3 of 4




fraudulently reported what the Orders stated, Mrs. St. Pierre attached and corrected Griffin’s

incorrect statements in her Reply.

       Exhibit A is the only new document and it was submitted to directly refute the malicious

attacks on Mrs. St. Pierre’s husband where Griffin continues to perjure himself claiming he

“exposed her husband’s illegal activities at Legacy”. In addition, the frequent reference to an FBI

investigation is malevolent and completely irrelevant to Mrs. St. Pierre, and her husband.

Griffin’s statement “subsequent acts of obstruction of justice. See, e.g., United States v.

Macphee, 1:20-cr-10070-DPW. The docket reflects that Mr. Macphee’s sentencing has been

indefinitely rescheduled, and that the federal investigation into immigration fraud remains

ongoing” is atrocious. That case has nothing to do with Mrs. St. Pierre’s husband, is about

Global Premier Soccer (GPS), and took place years after Mrs. St. Pierre husband was at Legacy.

Court records show Mr. MacPhee pleaded guilty to deleting a GPS email account related to a

non-compete case: Massachusetts Premier Soccer, LLC d/b/a Global Premier Soccer v. Andrew

Prosser, Luke Krawczyk, SAN DIEGUITO SURF SOCCER CLUB, INC., et als., 1:20-cv-10430.

All references to Mrs. St. Pierre’s husband should therefore be removed under Rule 12(f)

because the statements are immaterial, impertinent, and scandalous.




                                            Conclusion

       Based on the foregoing, pro se Plaintiff, Amy St. Pierre, respectfully requests that this

Court deny the motion by Defendant Stephen J. Griffin to strike Plaintiff’s Reply submissions

(ECF Nos. 11 through 11-6) and grant her motion to disqualify his counsel of record.

Dated: January 24, 2021                       Respectfully submitted,

                                              AMY ST. PIERRE, pro se

                                                  3
          Case 1:20-cv-01173-PB Document 15 Filed 01/24/21 Page 4 of 4




                                             By: /s/ Amy St. Pierre___________
                                             Amy St. Pierre (pro se Plaintiff)
                                             3 Bradley Lane
                                             North Hampton, NH
                                             Tel: (856) 264-2401
                                             Email: amy.stpierre25@gmail.com




CERTIFICATE OF SERVICE
The undersigned certifies that defendant Stephen J. Griffin is being served with a copy of this
Reply by via Electronic Filing.

                                             _/s/ Amy St. Pierre____________
                                             Amy St. Pierre, pro se




                                                4
